Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 01/15/2020 in which claims 1-8 and 10-21 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

        Allowable Subject Matter
4.	Claims 1-8 and 10-21 are allowed
	The following is an examiner’s reason for allowance:
a.          Regarding claims 1, 7-8 and 17, Aboul-Magd et al., (US 2014/0112273)  discloses carrier aggregation for wireless local area network (see, [0021]) but fails to teach, suggest or make obvious the Applicant’s claims limitations.


b.	The rest of the pending dependent claims are also allowable based on their dependencies on the independent claims.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment on Statement of Reasons for Allowance”.
                                                        Conclusion
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  571-272-8566.  The examiner can normally be reached on M-Sat (5:30am- 10:30pm).
            If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Kwasi Karikari/
Patent Examiner; Art Unit 2617.